      Douglas R. Ricks, OSB 044026
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

      Of Attorneys for Debtor-in-Possession




                             IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF OREGON

       In re                                           Case No. 19-34092-tmb11

       Fizz & Bubble, LLC                              DECLARATION OF KIMBERLY A.
                                                       MITCHELL IN SUPPORT OF FIRST DAY
                Debtor-in-Possession.                  PLEADINGS

               I, Kimberly A. Mitchell, declare as follows under penalty of perjury:

               1.     This omnibus statement of facts and declaration (this “Declaration”) is

      submitted in support of the Chapter 11 petition and first-day pleadings of Debtor-in-

      Possession Fizz & Bubble, LLC (“Debtor”) in the above-captioned Chapter 11 case, filed

      before this Court on November 4, 2019 (the “Petition Date”).

               2.     I am a member and a 100% equity holder of the Debtor. I perform the duties

      of the owner, co-founder, and chief creative officer of the Debtor and coordinate with my

      husband, Craig Barnes, who is the other co-founder and chief executive officer of the

      Debtor, on all operational matters, including accounting, legal issues, marketing,

      promotions, product design and development, insurance matters, employment issues, and

      lenders. I am intimately familiar with Debtor's business and financial affairs. I submit this

      Declaration based on personal knowledge.
Page 1 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST                VANDEN BOS & CHAPMAN, LLP
                                                                                                  Attorneys at Law
                DAY PLEADINGS                                                            319 SW Washington Street, Suite 520
                                                                                            Portland, Oregon 97204-2690
                                                                                                   (503) 241-4869
                            Case 19-34092-tmb11       Doc 16    Filed 11/07/19
               3.   The statements set forth below are true and correct to the best of my personal

      knowledge, and if called to testify to those statements, I would do so competently.

                         BACKGROUND REGARDING DEBTOR'S BUSINESS

               4.   Debtor is a limited liability company headquartered in Wilsonville, Clackamas

      County, Oregon. Founded in 2008 as Beau Bain, LLC, Debtor creates, manufactures, and

      distributes skin softening and rejuvenating skin products for baths, body, shower, and face,

      with a proprietary 8-Oil Blend that is a natural blend of eight moisturizing oils used in

      Debtor’s products such as soaps, scrubs, lotions, and bubble bath.

               5.   The business has grown substantially since 2016 when it began to attract

      attention from major retailers. Debtor changed its name to Fizz & Bubble, LLC in November

      of 2016 and is now featured in stores such as Ulta, Kohl’s, TJMaxx, QVC, and Bed Bath &

      Beyond. Debtor’s products may also be found in gift shops, hotels, and spas across the

      United States. In addition, online sales are generated through the Debtor’s online store and

      through Amazon and other e-retailers.

               6.   Debtor’s physical facilities include the main operations and manufacturing

      center in Wilsonville, Oregon along with warehousing and storage facilities in Tualatin,

      Oregon and Molalla, Oregon. Both my husband and I continue to be involved in all

      operations of the business.

                           EVENTS NECESSITATING BANKRUPTCY FILING

               7.   With the influx of orders from major retailers, Debtor had to ramp up its

      production rapidly. The need for capital to purchase raw materials for manufacturing led to

      increased borrowing from high interest lenders to try and keep up with demand.

               8.   In September 2018, Debtor secured a line of funding from Decathlon Capital

      Partners. The funding, in the form of revenue-based financing, was provided by Decathlon

Page 2 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST             VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                DAY PLEADINGS                                                         319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
                          Case 19-34092-tmb11        Doc 16    Filed 11/07/19
      Alpha III, L.P. (the “Lender” or “Decathlon”). The original advance was made to the Debtor

      in the amount of $2,500,000; subsequent advances were made of $1,000,000 on October

      17, 2018 and $500,000 on April 11, 2019 (the “Revenue-Based Loans”). The most recent

      advance acknowledged certain existing defaults and required a sale of the Debtor’s equity

      interests in an amount exceeding $5,000,000 on or before June 30, 2019, which did not

      occur as explained below.

               9.    After hiring an investment banker earlier this year, Debtor had procured a

      letter of intent from Gauge Capital for purchase of a 70% interest in the company at a price

      of not less than $23 million. This proposed purchase, however, was contingent on the

      purchase of a second, unrelated company, which Gauge sought to merge with the Debtor to

      enhance both companies’ capabilities. Regrettably, this proposed purchase fell apart, and

      Decathlon has declared a default coupled with a request for the Debtor to enter into a

      surrender agreement for all of the business assets.

               10.   While attempting keep up with demand from its customers, and under the

      funding deadline from its Lender, Debtor continued to fund its growth with increased

      borrowing. This borrowing came in the form of merchant cash advance loans (the “MCA

      Loans”), which require daily remittances by ACH. Until those remittances were cut off

      recently, the Debtor was paying in excess of $2,300 daily to make the remittances due to

      the MCA Loans, which has translated to over $250,000 paid in interest in 2019 alone.

      Cutting off the ACH transfers to the MCA lenders, however, pushed them to try and collect

      directly on the Debtor’s outstanding accounts receivable.

               11.   The high cost of the increased borrowing, combined with increased costs for

      raw materials, pushed the Debtor into an extreme cash crunch by October of this year. Due

      to a customer’s nonpayment, Debtor lacked the cash to meet its payroll obligations that

Page 3 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST          VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                DAY PLEADINGS                                                      319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
                           Case 19-34092-tmb11      Doc 16    Filed 11/07/19
      came due on October 11, 2019. Since that date, Debtor has been operating with a reduced

      workforce in order to continue to fill orders and build cash on hand in order to resume

      regular operations, including resuming regular payroll and restoring missed payroll to all

      current employees. On the Petition Date, the Debtor faced a lockout from its landlord for its

      primary facility in Wilsonville, Oregon due to nonpayment.

               12.   Debtor's products remain in high demand in the marketplace. Debtor currently

      holds over $1.4 million in open purchase orders for the fourth quarter of this year. In

      addition, I have taken fielded inquiries and taken meetings with several major retailers who

      have expressed interest in the Debtor’s products. If the trend continues, the Debtor expects

      a strong finish to 2019, and 2020 projects to be a strong year for the business.

               13.   Debtor is committed to undertaking efforts in Debtor's Chapter 11 case to

      effectively reorganize, including by refinancing debt, taking additional equity investment, or

      a sale of the business as a going concern. Debtor believes that a sale as a going concern,

      rather than a liquidation, will yield net sale proceeds sufficient to pay the Lender in full and

      maximize the potential return to all other stakeholders.

               14.   Debtor's business has always been run by me and my husband, Craig Barnes,

      and I am currently involved in the daily operations of the business. In addition, Debtor is

      supported by its controller, Kim Rudolph, and its business advisor, Matthew Wilson. All of

      the beforementioned have been working for wages or salaries significantly below market

      rates. Replacing the services provided by those individuals would have significantly

      diminished Debtor's cash flow.

               15.   By seeking a breathing spell in bankruptcy, Debtor's will be able to shift focus

      to initiating a marketing process through one or more transactions (including a possible



Page 4 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST             VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                DAY PLEADINGS                                                         319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
                           Case 19-34092-tmb11       Doc 16    Filed 11/07/19
      refinancing) that will likely yield net proceeds sufficient to provide a significant dividend to

      creditors and maximize enterprise value for all stakeholders.

                                          FIRST DAY PLEADINGS 1

               16.   This Declaration is also submitted in support of the factual allegations

      contained in the following motions, filed contemporaneously with this Declaration: (1) Motion

      for Authority to Pay Prepetition Payroll, Payroll Taxes, Employee Health Insurance

      Premiums and Workers’ Compensation Premiums (“Wages and Benefits Motion”); (2)

      Debtor’s Motion for Interim and Final Orders Authorizing Use of Cash Collateral (“Cash

      Collateral Motion”); and (3) Motion for Order Authorizing Continued Use of Certain Existing

      Bank Accounts (“Deposit Account Motion”).

      A.       Wages and Benefits Motion.

               17.   As of the Petition Date, Debtor employed, collectively, 38 individuals. Debtor

      employs 29 hourly employees, 6 salaried employees, and 3 individuals in management who

      are also salaried. I also receive a salary as part of the regular payroll.

               18.   The employees perform a variety of critical functions including operating the

      Debtor's business and performing many administrative, maintenance, accounting,

      management, manufacturing, sale of products, and other tasks. The employees’ skills and

      their knowledge and understanding of Debtor's operations and customer relations are

      essential to the effective reorganization of Debtor's business. Without the employees’

      continued services, an effective restructuring of Debtor's will not be possible.

               19.   If employees do not receive their prepetition benefits and compensation in the

      ordinary course, they may suffer personal hardship and unnecessary distraction from their


      1
       All capitalized terms used in this section bear the same meaning as used in the respective first day
      pleadings to the extent not otherwise defined herein.

Page 5 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST                VANDEN BOS & CHAPMAN, LLP
                                                                                                  Attorneys at Law
                DAY PLEADINGS                                                            319 SW Washington Street, Suite 520
                                                                                            Portland, Oregon 97204-2690
                                                                                                   (503) 241-4869
                           Case 19-34092-tmb11         Doc 16    Filed 11/07/19
      duties. That could seriously undermine employee morale and cause some employees to

      resign their positions, causing immediate and pervasive damage to Debtor's ongoing

      business operations. Given the size of Debtor's workforce, any significant deterioration in

      morale at this time will substantially and adversely affect Debtor and Debtor's ability to

      reorganize, resulting in immediate and irreparable harm to Debtor's estate.

               20.   Because Debtor has paid to its current employees on its employee-related

      obligations through the most recent pay period--indeed, current employees were paid

      wages for all work performed through October 19, 2019--all accrued prepetition obligations

      owing to individual employees will be substantially less than the statutory cap of $12,850 for

      priority treatment set by Bankruptcy Code §§ 507(a)(4) and (a)(5).

               21.   Debtor's Employee Obligations include wages, salaries, certain payroll

      deductions and withholdings, and Reimbursable Expenses. Before the Petition Date,

      Debtor customarily either paid or withheld all of these Employee Obligations in the ordinary

      course of business. The following describes the Employee Obligations and the estimated

      liabilities associated with each.

               22.   All hourly employees are paid bi-weekly every other Friday, approximately one

      weeks in arrears. All salaried employees are paid twice per month, on the first ordinary

      paydays for hourly employees. Debtor has paid all payroll obligations to current employees

      through October 25, 2019, the last completed pay period before the Petition Date which

      included payroll obligations incurred from October 7, 2019 through and including October

      19, 2019. Debtor's next payroll is November 8, 2019 which represents the payroll

      obligations from October 21, 2019 through and including November 2, 2019 (the “Current

      Pay Period”). For the Current Pay Period, Debtor's payroll is approximately $32,730.00 per

      pay period in gross wages for hourly employees, plus commissions, and approximately

Page 6 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST            VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                DAY PLEADINGS                                                        319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
                           Case 19-34092-tmb11      Doc 16    Filed 11/07/19
      $16,855.00 per pay period for salaried employees. Salaries for management personnel,

      including myself, are approximately $24,000.00 per pay period. Payments to employees

      are processed internally by Debtor's bookkeeper.

               23.   Debtor is required by law to withhold from an employee’s paycheck amounts

      related to federal and state income taxes and social security and Medicare taxes

      (collectively, the “Withholding Taxes”) for remittance to the appropriate taxing authorities.

      The Debtor must also match from Debtor's own funds social security and Medicare taxes

      withheld and pay (based on a percentage of gross payroll) additional amounts for state and

      federal unemployment insurance (the “Employer Payroll Taxes” and, together with the

      Withholding Taxes, the “Payroll Taxes”). Debtor withholds a total of approximately

      $10,037.00 from all employees’ paychecks for Payroll Taxes during each payroll, which are

      funded through a direct withdrawal from Debtor's operating account on the day payroll is

      made. Debtor pays approximately $3,665.00 in Employer Payroll Taxes during each payroll

      pay period. Therefore, to the extent that any payroll has not been processed for the

      prepetition period Debtor has not funded the Payroll Taxes. Accordingly, Debtor seeks

      authority to continue to process and remit all prepetition Payroll Tax obligations in the

      ordinary course of business.

               24.   Debtor provides full-time employees with (i) five hours of accrued paid time off

      (“PTO”) per month for those employees with less than 3 years of service, and (ii) eight hours

      of accrued PTO per month for those employees with over 3 years of service. Debtor does

      not pay out PTO upon termination of employment for any reason. It is possible that at least

      some employees will have accrued PTO during the prepetition period that ultimately will be

      unused. Debtor seeks authority, if necessary, to pay any unused prepetition PTO in the

      ordinary course of business.

Page 7 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST            VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                DAY PLEADINGS                                                        319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
                           Case 19-34092-tmb11      Doc 16    Filed 11/07/19
               25.   Debtor provides employees with various insurance options and programs

      (collectively, the “Employee Benefits”). For the Current Pay Period, Debtor intends to

      withhold from gross pay for employees and pay approximately $1,810.00 for such Employee

      Benefits. Debtor seeks authority to continue each of these Employee Benefits, to satisfy

      Debtor's associated obligations, and to remit all withholdings associated with these

      Employee Benefits.

               26.   Debtors provides workers’ compensation benefits to its employees at the

      legally-required levels. Under Oregon state law, Debtor must maintain the workers’

      compensation program to ensure prompt and efficient payment and reimbursement of its

      employees’ claims. If Debtor fails to maintain the workers’ compensation program, Debtor

      will be prohibited by state law from operating. Debtor's payment of all workers’

      compensation amounts is, therefore, crucial to the continued operation of Debtor's business.

      Premiums are typically a total of $4,369.45 per month to Liberty Mutual and are due by the

      12th day of each month.

               27.   In the ordinary course of business, Debtor reimburses its employees for

      expenses and charges incurred in performing their duties or otherwise in connection with

      Debtor's business operations. Similarly, many business expenses are paid with personal

      credit cards and Debtor's routinely reimburses the holders of the credit cards in the ordinary

      course of business. Debtor asserts that the monthly cost associated with this

      reimbursement policy is minimal and that no such reimbursements were outstanding on the

      Petition Date.

               28.   With respect to the deductions and Withholding Taxes described above, I

      believe that failure to remit such deductions and Withholding Taxes to the proper third

      parties may cause serious disruption to Debtor's business operations.

Page 8 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST          VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                DAY PLEADINGS                                                      319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
                           Case 19-34092-tmb11     Doc 16    Filed 11/07/19
               29.   Moreover, these employees rely on their full compensation to meet their daily

      living expenses and will be exposed to significant financial difficulties if Debtor is not

      permitted to pay the Employee Obligations, Reimbursable Expenses and Employee

      Benefits. In fact, if Debtor is unable to honor these obligations, employee morale and

      loyalty may be jeopardized at a time when their support is critical. Debtor's employees’

      continued service and dedication is critical to Debtor's reorganization.

      B.       Cash Collateral Motion.

               30.   As outlined above, Lender asserts the Debtor is in default under the terms of

      the promissory notes and other documents evidencing the Revenue-Based Loans (as

      amended to date, the “Revenue-Based Loan Documents”). We do not deny certain such

      default(s) exist.

               31.   The Revenue-Based Loan Documents include security agreements covering

      fixtures and other associated personal property including inventory, accounts receivable,

      and equipment. I understand Lender and its predecessors filed UCC Financing Statements

      with the Oregon Secretary of State.

               32.   As stated above, the creditors holding the MCA Loans assert that Debtor is in

      default under the terms of various promissory notes and other documents evidencing the

      MCA Loans. Debtor does not deny such defaults exists. The MCA Loans are secured by

      future accounts receivable. One or more of the creditors holding the MCA Loans have

      sought to collect directly from Debtor’s customers, thereby interrupting Debtor’s inflow of

      cash.

               33.   The Debtor urgently and immediately needs to use the cash it generates from

      its postpetition business operations in order to continue as a going concern. Cash is



Page 9 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST              VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                DAY PLEADINGS                                                          319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
                           Case 19-34092-tmb11       Doc 16     Filed 11/07/19
      needed to, among other things, to pay postpetition operating expenses including payroll, as

      well as other expenses of operating an ongoing business.

                34.   Debtor will only use cash collateral in accordance with the Budget attached to

      the proposed orders on the Cash Collateral Motion and any orders from the Court, including

      tolerances approved by the Court. The Debtor developed the Budget based on the historical

      books and records of the company, reflecting a cash flow forecast taking into account

      anticipated cash receipts and disbursements. The Budget includes the cost of labor, payroll

      taxes, insurance, utilities, and ordinary course expenses projected for the postpetition

      period. These expenditures are essential to the current operation of the Debtor's business.

      They are also ordinary, customary, and consistent with the Debtor's prepetition operations in

      all material respects, except that they include known costs of operating in Chapter 11 such

      as professional fees and fees of the United States Trustee.

                35.   Use of the cash collateral will not only protect and preserve the Debtor's

      assets by maintaining its business as a going concern; the cash collateral use will also

      enhance the value of the business by generating additional revenue. Conversely, inability

      to use the cash collateral will almost certain result in an interruption in operations of the

      Debtor, will impede its ability to collect and expend cash generated from the operation of the

      business, and will jeopardize the going concern value of the business and, thus, the value of

      the estate.

      C.        Deposit Account Motion

                36.   The Debtor intends to open new, debtor-in-possession accounts at Wells

      Fargo, N.A. However, Debtor’s current banking relationship is with Chase Bank. One of the

      accounts at Chase Bank is used for ACH deposits from the Debtor’s customers (the

      “Business Checking Account”).

Page 10 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST            VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                 DAY PLEADINGS                                                        319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
                            Case 19-34092-tmb11      Doc 16     Filed 11/07/19
                37.   As outlined above, the Debtor's principal sources of cash flow stem from

      operating sales to large, national and international retailers with individualized, specific

      payment protocols for payments of invoices to suppliers and vendors, such as the Debtor.

                38.   In my experience, changing the ACH payment arrangements from such

      retailers can take two to four weeks before payments would be redirected to a new account.

                39.   The Debtor seeks a waiver of the United States Trustee’s requirement that all

      prepetition Bank Accounts be closed. If enforced in this case, that requirement would cause

      significant and unnecessary disruption in the Debtor's business, would cause the estate

      unnecessary expense, and would impair the Debtor's efforts to reorganize and maintain the

      value of its estate. The Business Checking Account is an established part of the Debtor’s

      cash flow system that the Debtor needs in order to ensure smooth collections and

      disbursements in the ordinary course of its business. The Debtor is also concerned that the

      disruption that would result from closing the current accounts and opening new accounts

      could cause customers and creditors to become alarmed, given that it is my understanding

      these types of requests are routinely granted in Chapter 11 cases involving operating

      business debtors.

                40.   In order to avoid delays in payments to administrative creditors, to ensure as

      smooth a transition into Chapter 11 as possible with minimal disruption, and to aid in the

      Debtor's efforts to successfully and rapidly complete this case, it is important that the Debtor

      be permitted to continue to maintain the Business Checking Account in the ordinary course

      of business and under the existing agreements between the Debtor and Chase Bank for a

      period of not less than 60 days.

                41.   Chase Bank is the holder of an unsecured claim against the Debtor and may

      assert a right of setoff.

Page 11 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST            VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                 DAY PLEADINGS                                                        319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
                            Case 19-34092-tmb11      Doc 16    Filed 11/07/19
                I hereby declare that the above statements are true to the best of my knowledge and

      belief and that I understand the above statements are made for use as evidence in Court

      and are subject to penalty for perjury.

       Dated: November 6, 2019


                                                By:/s/Kimberly A. Mitchell
                                                   Kimberly A. Mitchell, Declarant




Page 12 of 12    DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF FIRST         VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                 DAY PLEADINGS                                                       319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
                            Case 19-34092-tmb11      Doc 16   Filed 11/07/19
In re Fizz & Bubble, LLC
Bankruptcy Case No. 19-34092-tmb11


                                 CERTIFICATE - TRUE COPY

DATE:              November 7, 2019

DOCUMENT:          DECLARATION OF KIMBERLY A. MITCHELL IN SUPPORT OF
                   FIRST DAY PLEADINGS

       I hereby certify that I prepared the foregoing copy of the foregoing named
document and have carefully compared the same with the original thereof and it is a
correct copy therefrom and of the whole thereof.

                                 CERTIFICATE OF SERVICE

        I hereby certify that I served a copy of the foregoing on:

 See Attached List. (The original Service List is
 attached to the original copy filed with the Court
 only. Creditors may request a copy of the
 Service List by contacting the undersigned.)

by mailing a copy of the above-named document to each of the above in a sealed
envelope addressed to the same at his, her, or their last known address. Each
envelope was deposited into the postal system at Portland, Oregon, on the above date,
postage prepaid.
      I hereby certify that the foregoing was served on all CM/ECF participants through
the Court's Case Management/Electronic Case File system on the date set forth below.

 Dated: November 7, 2019                  VANDEN BOS & CHAPMAN, LLP



                                          By:/s/Douglas R. Ricks
                                             Douglas R. Ricks, OSB 044026
                                             Of Attorneys for Debtor-in-Possession




Page 1 – CERTIFICATE OF SERVICE



                      Case 19-34092-tmb11         Doc 16   Filed 11/07/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11
Service List
Any creditors appearing twice on this list were only sent one email and one mailed copy of
the document(s).

20 LARGEST UNSECURED               IDL Worldwide                      Tricor Brands
CREDITORS:                         PO Box 536642                      7931 NE Halsey St, #101
                                   Pittsburg, PA 15253                Portland, OR 97213
Bruce Wood, LLC                    Via Email: sturchick@idlww.com     Via Email:
Attn: Bruce Wood                                                      melita@TricorBrandsit.com
0932 SW Palatine Hill Rd.          IPT
Portland, OR 97219                 PO Box 206918                      Valerie Humke
Via Email:                         Dallas, TX 75320                   1919 NW 87th Circle
glennjsmith@yahoo.com              Via Email: dcartel@cmiweb.com      Vancouver, WA 98665
                                                                      Via Email: dhumke@gmail.com
Capital Funding ASAP, LLC          Kenneth Humke
695 Cross Street                   1432 SE 72nd Ave                   SECURED CREDITORS:
Lakewood, NJ 08701                 Portland, OR 97015
Via Email:                         Via Email: dhumke@gmail.com        Bruce Wood, LLC
jordan@capitalfundingasap.com                                         Attn: Bruce Wood
                                   LTK LLC                            0932 SW Palatine Hill Rd.
Connie Smith                       5648 Evans Valley                  Portland, OR 97219
0932 SW Palatine Hill Rd           Loop Road NE                       Via Email:
Portland, OR 97219                 Silverton, OR 97381                glennjsmith@yahoo.com
Via Email:                         Via Email:
glennjsmith@yahoo.com              kevin@Trianglefarmseeds.com        Capital Funding ASAP LLC
                                                                      125 Pearl St
Diane Humke                        Now CFO                            New York, NY 10038
32272 Apple Valley Rd              5251 S Green Street, Suite 350     Via Email:
Scappoose, OR 97056                Murray, UT 84123                   jordan@capitalfundingasap.com
Via Email: dhumke@gmail.com        Via Email: bnelson@nowcfo.com
                                                                      Connie Smith
Erik Piper                         OMEP                               0932 SW Palatine Hill Rd
4032 SE Ogden Street               7650 SW Beveland St, Ste 170       Portland, OR 97219
Portland, OR 97202                 Portland, OR 97223                 Via Email:
Via Email:                         Via Email: mvanier@omep.org        glennjsmith@yahoo.com
erikpiper@fizzandbubble.com
                                   Oswego Financial Services          Decathlon Alpha III, LP
Ernest Packaging Solutions         0932 SW Palatine Hill Road         c/o James Brand, Esq
9255 NE Alderwood Rd               Portland, OR 97219                 1441 West Ute Blvd, Suite 240
Portland, OR 97220                 Via Email: glennjsmith@yahoo.com   Park City, UT 84098
Via Email: twilson@ernestpkg.com                                      Via Email:
                                   Premier Press                      jbrand@fredlaw.com
Express Services                   5000 N Basin Ave
PO Box 4427                        Portland, OR 97217                 Diane Humke
Portland, OR 97208                 Via Email:                         32272 Apple Valley Rd
Via Email:                         danielle.rogers@premierpress.com   Scappoose, OR 97056
Andrea.Adams@TheStollerGroup.                                         Via Email: dhumke@gmail.com
com                                Queen Funding, LLC
                                   Attn: Jordan Jenson                Erik Piper
Harsch Investment Property         101 Chase Ave, Suite 208           4032 SE Ogden Street
1620 SW Taylor, Suite 300          Lake Wood, NJ 08701                Portland, OR 97202
Portland, OR 97205                 Via Email:                         Via Email:
Via Email: jeffn@harsch.com &      jordan@capitalfundingasap.com      erikpiper@fizzandbubble.com
lisar@harsch.com
                                   RPG                                Kenneth Humke
                                   119 West 57th Street               1432 SE 72nd Ave
                                   New York, NY 10019                 Portland, OR 97015
                                   Via Email: ajaykhanna@rpg57.com    Via Email: dhumke@gmail.com
                            Case 19-34092-tmb11    Doc 16    Filed 11/07/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11
Service List
Any creditors appearing twice on this list were only sent one email and one mailed copy of
the document(s).
Queen Funding, LLC                    Decathlon Alpha III, LP                 Toyota Industries Commercial
Attn: Jordan Jenson                   Attn: John Borchers                     Finance, Inc.
101 Chase Ave, Suite 208              1441 West Ute Blvd, Suite 240           PO Box 9050
Lake Wood, NJ 08701                   Park City, UT 84098                     Coppell, TX 75022
Via Email:                            Via Email:                              Via Fax: 866-601-8570
jordan@capitalfundingasap.com         jborchers@decathloncapital.com
                                                                              Toyota Industries Commercial
Unique Funding Solutions, LLC         Decathlon Alpha III, LP                 Finance, Inc.
Attn: Jordan Jenson                   c/o The Corporation Trust Company,RA    c/o C T Corporation System,
2715 Coney Island Ave                 780 Commercial St SE Ste 100            Registered Agent
Brooklyn, NY 11235                    Salem, OR 97301                         780 Commercial St SE Ste 100
Via Email:                                                                    Salem, OR 97301
jordan@capitalfundingasap.com         Decathlon Alpha III, LP
                                      c/o The Corporation Trust Company, RA   Capital Funding ASAP LLC
Valerie Humke                         Corp Trust Ctr - 1209 Orange St         125 Pearl St
1919 NW 87th Circle                   Wilmington, DE 19801                    New York, NY 10041
Vancouver, WA 98665                                                           Via Email:
Via Email: dhumke@gmail.com           Pawnee Leasing Corporation              jordan@capitalfundingasap.com
                                      3801 Automation Way
WG Fund, LLC                          Fort Collins, CO 80525                  Capital Funding ASAP LLC
Attn: Jordan Jenson                   Via Fax No. 970-224-1105                695 Cross Street suite 175
1980 Swarthmore Ave                                                           Lakewood, NJ 08701
Lakewood, NJ 08701                    Targeted Lease Capital LLC
Via Email:                            5500 Main St., Ste 300                  Dal Porto Consulting, Inc.
jordan@capitalfundingasap.com         Williamsville, NY 14221                 508 Danby Ct
                                      Via Email:                              Petaluma, CA 94954
SECURED LIENHOLDERS:                  kdischner@targetedleasecapital          Via Email:
                                      .com                                    ardalporto@adv-process.com
Advance Business Capital LLC
d/b/a Interstate Capital              Targeted Lease Capital LLC              Dal Porto Consulting, Inc.
701 Canyon Drive, Ste 100             5500 Main St., Ste 300                  c/o Anthony Dal Porto,
Coppell, TX 75019                     Williamsville, NY 14222                 Registered Agent
Via Email:                                                                    509 Danby Ct
mespinoza@tbcap.com                   Targeted Lease Capital LLC              Petaluma CA 94954
                                      c/o Business Filings Incorporated,
Advance Business Capital LLC          Registered Agent                        Electronic Mail:
c/o C T Corporation System,           108 West 13th St
Registered Agent                      Wilmington, DE 19801                    The foregoing was served on all
1999 Bryan St. Ste 900                                                        CM/ECF participants through the
Dallas, TX 75201                      C T Corporation System,                 Court's Case Management/
                                      as representative                       Electronic Case File system
Star Funding, Inc.                    330 N Brand Blvd, Ste 700;
237 West 37th Street 5th Flr          Attn: SPRS
New York, NY 10018                    Glendale, CA 91205
Via Email:                            Via Fax: (818) 662-4141
jerhard@starfunding.com
                                      C T Corporation System,
Star Funding, Inc.                    as representative
c/o Martin Weingarten, CEO            330 N Brand Blvd, Ste 700;
266 Keap St., #2L                     Attn: SPRS
Brooklyn, NY 11211                    Glendale, CA 91205




                               Case 19-34092-tmb11       Doc 16     Filed 11/07/19
